Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of April 7, 2015 (the “Effective Date”), by and between Boot Barn, Inc., a
Delaware corporation (the “Company”), and James G. Conroy (“Executive”).  The
Company and Executive are referred to herein as the “parties.”

 

RECITALS

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated November 12, 2012 (the “Former Agreement”);

 

WHEREAS, the Company wishes to continue to employ Executive as the President and
Chief Executive Officer of the Company, and Executive wishes to continue be
employed by the Company on the terms and conditions set forth herein; and

 

WHEREAS, the Company and Executive have agreed to enter into this Agreement
which amends and restates the Former Agreement and supersedes all prior
agreements between the parties relating to Executive’s employment with the
Company, including the Former Agreement.

 

NOW, THEREFORE, in consideration of the promises and obligations set forth below
and for other good and valuable consideration, the receipt of which is hereby
acknowledged by the parties, the Company and Executive agree and intend to be
legally bound, as follows:

 

AGREEMENT

 

1.                                      POSITION AND DUTIES.

 

(a)                                 Position.  The Company agrees to employ
Executive during the Term as the President and Chief Executive Officer of the
Company, reporting to the Company’s Board of Directors (“Board”).  Executive
shall have such responsibilities and duties consistent with such positions and
as determined from time to time by the Board.  During the Term, Executive shall
serve as a member of the Board without additional compensation.  If requested by
the Board, Executive will serve as a director of, an officer of and/or provide
services to Boot Barn Holdings, Inc. (the “Parent”), and/or any subsidiary or
affiliate of the Company without additional compensation.

 

(b)                                 Location.  During the Term, Executive shall
perform his duties at the Company’s corporate offices located in Orange County,
California subject to customary travel as reasonably required.

 

2.                                      BEST EFFORTS.  During the Term,
Executive shall devote his full business time and best efforts to the faithful
and loyal performance of his duties to the Company (except for permitted
vacation periods and reasonable periods of illness or other incapacity). 
Executive shall not, directly or indirectly, provide employment, consultant or
other services to

 

--------------------------------------------------------------------------------


 

any other person or entity other than the Parent or a subsidiary or affiliate
thereof if so requested by the Board.  Executive shall not, directly or
indirectly, engage or participate in any outside activity that would, or may be
perceived to, conflict with the best interests of the Company or his duties to
the Company.  Notwithstanding the foregoing, nothing herein shall preclude
Executive from: (i) serving, with the prior written consent of the Board, as a
member of the board of directors or advisory board (or their equivalents in the
case of a non-corporate entity) of a non-competing business or a non-competing
entity engaged in charitable activities and community affairs; (ii) engaging in
charitable activities and community affairs; or (iii) managing his personal
investments and affairs; provided however, that the activities set out in
clauses (i)-(iii) shall be limited by Executive so as not to interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.  Nothing in this Agreement shall prohibit Executive
from owning, as a passive investment, less than 2% of capital stock of any
corporation listed on a national securities exchange or publicly traded an
over-the-counter market.

 

3.                                      TERM.  This Agreement shall commence on
the Effective Date and continue until the third anniversary of the Effective
Date, unless earlier terminated pursuant to Section 6; provided, however, that
commencing on the third anniversary of the Effective Date and on each
anniversary date thereafter, this Agreement shall be automatically renewed for
an additional one year period unless, not later than 90 calendar days prior to
such date, the Board or Executive provides the other party written notice that
such party does not wish to renew the term (the initial term and any renewed
term shall be referred to herein as the “Term”).  Executive’s post-termination
obligations pursuant to Sections 7-10, 11 and 12(d) of this Agreement
(“Continuing Obligations”) shall survive the non-renewal or termination of this
Agreement and/or Executive’s employment, however caused.

 

4.                                      COMPENSATION AND BENEFITS.

 

(a)                                 Base Salary.  During the Term, the Company
shall pay Executive a base salary in the amount of Six Hundred Twenty Five
Thousand Dollars ($625,000.00) (the “Base Salary”), less applicable withholdings
under state and federal law in accordance with the Company’s normal payroll
practices.  The Base Salary may be increased from time to time in the discretion
of the Compensation Committee of the Board of Directors of the Parent
(“Compensation Committee”).

 

(b)                                 Incentive Bonus.  Effective for fiscal years
of the Company commencing on and after March 29, 2015, Executive shall be
eligible to receive a bonus of 75% of the Base Salary (the “Target Bonus
Amount”) if the Company achieves its budget (as established by the Compensation
Committee), with an opportunity to receive a maximum aggregate bonus of up to
150% of the Base Salary if the Company achieves additional performance targets
established by the Compensation Committee, in each case subject to the terms of
the Company’s senior management bonus plan in force and as amended from time to
time.  Subject to the terms of the senior management bonus plan, the Target
Bonus Amount may be increased from time to time in the discretion of the
Compensation Committee.  The Company shall pay the bonus, if any, to Executive
following the end of the fiscal year to which the bonus relates but no later
than 120 days following the end of such fiscal year, provided that, except as
otherwise provided in Section 6 with respect to Accrued Bonuses where Executive
terminates

 

2

--------------------------------------------------------------------------------


 

employment following the end of the fiscal year to which the bonus relates,
Executive is employed on the bonus payment date.  Except as otherwise provided
in Section 6 with respect to Accrued Bonuses where Executive terminates
employment following the end of the fiscal year to which the bonus relates, no
bonus or prorated bonus will be payable to Executive to the extent Executive is
not employed on the bonus payment date.  Executive’s bonus for the fiscal year
ending March 28, 2015 shall be governed by the terms of the bonus arrangement as
set out in the Former Agreement and shall include a target bonus in the amount
of 75% of Executive’s Base Salary under the Former Agreement.

 

(c)                                  Equity.  Executive shall be eligible to
participate in any equity incentive plan of the Parent available to other
similarly situated officers of the Company as determined from time to time in
the discretion of the Compensation Committee.

 

(d)                                 PTO/Holidays.  During the Term, Executive
shall be entitled to accrue four weeks of paid time off (“PTO”) per calendar
year (prorated for partial years worked).  PTO may be carried over from one
calendar year to the next for a maximum of six weeks of PTO (“PTO Cap”).  Once
Executive reaches the PTO Cap, he will not be entitled to accrue any additional
PTO days until he uses his PTO days so as to fall below the PTO Cap.  Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and Executive.  In addition, Executive will be provided the same holiday
benefits provided to other similarly-situated officers of the Company.  The
amount, eligibility and extent of these benefits shall be governed by the
Company’s applicable policy in effect and as amended from time to time and in
compliance with applicable law.

 

(e)                                  Benefits.  During the Term, Executive shall
be eligible to participate in any Company-sponsored health and welfare benefit
plans or programs in effect from time to time and available to other similarly
situated officers of the Company.  The amount, eligibility and extent of the
benefits shall be governed by the terms of the applicable benefit plan or
program of the Company as in force from time to time.

 

5.                                      EXPENSES.

 

(a)                                 General.  During the Term, the Company shall
reimburse Executive for all reasonable business expenses of types authorized by
the Company and reasonably and necessarily incurred or paid for by Executive in
the performance of his duties, responsibilities, and authorities
hereunder.  Executive shall provide the Company with reasonable documentation
and receipts establishing the amount and nature of such expenses.  Executive
shall comply with such reasonable budget limitations and approval and reporting
requirements with respect to expenses as the Company or the Board may establish
from time to time.

 

(b)                                 Attorneys’ Fees.  The Company shall
reimburse Executive for attorneys’ fees actually incurred by him in connection
with the negotiation and drafting of this Agreement, up to a maximum of Five
Thousand Dollars ($5,000.00), provided Executive submits to the Company
reasonable documentation establishing the amount of said fees.  Any such
expenses pursuant to this Section 5(b) shall be grossed up to the extent taxable
as determined by the Company’s independent accountants, and shall be payable
within the 2015 calendar year.

 

3

--------------------------------------------------------------------------------


 

6.                                      TERMINATION.  Upon termination of
Executive’s employment or non-renewal of this Agreement, Executive is entitled
to no other payments, compensation, severance or benefits upon termination
except as expressly stated in this Section 6.

 

(a)                                 Termination Without Cause.  The Company may
terminate Executive’s employment without Cause (defined in Section 6(h)(iii)) at
any time during the Term by providing Executive 30 days’ written notice (the
“Notice Period”) (which termination date can be accelerated in the Company’s
discretion provided the Company continues to pay Executive the Base Salary
during the Notice Period).  If Executive’s employment is terminated by the
Company without Cause, the Company shall pay or provide Executive the
following:  (i) the Accrued Obligations (defined in Section 6(h)(ii)); (ii) the
Severance Payment (defined in Section 6(h)(ix); (iii) the Supplemental Severance
Payment (defined in Section 6(h)(x)); (iv) the Accrued Bonus to the extent
applicable (defined in Section 6(h)(i)); and (v) the Health Severance (defined
in Section 6(h)(viii)).  Notwithstanding the preceding sentence, if Executive’s
employment is terminated by the Company without Cause within one year following,
or three months preceding, a Change of Control (defined in Section 6(h)(iv)),
the Company shall pay or provide Executive the following:  (u) the Accrued
Obligations; (v) the COC Severance Payment (defined in Section 6(h)(v)); (w) the
COC Supplemental Severance Payment (defined in Section 6(h)(vi)); (x) the
Accrued Bonus to the extent applicable; (y) the Health Severance; and (z) all of
Executive’s then unvested equity awards (including stock options and restricted
stock) granted pursuant to any equity incentive plan of the Company or the
Parent, if any, shall immediately vest upon the date of termination, and become
exercisable in accordance with the terms of such plan (the “Accelerated
Vesting”).  For the avoidance of doubt, any COC Severance Payment and COC
Supplemental Severance Payment payable pursuant to the preceding sentence shall
be paid in lieu of any Severance Payment and Supplemental Severance Payment to
which Executive may otherwise be entitled.  Executive will be entitled to
receive the Severance Payment, the Supplemental Severance Payment, the Accrued
Bonus, the Health Severance, the COC Severance Payment, the COC Supplemental
Severance Payment, and the Accelerated Vesting, as applicable, only if he
executes, delivers and does not revoke a general waiver and release of all
claims in favor of the Company, the Parent, and their subsidiaries and
affiliates in a form provided to Executive by the Company (the “Release”) within
60 days after his termination date, and he complies with his Continuing
Obligations.

 

If Executive’s employment is terminated pursuant to this Section 6(a), then
except as set forth in this Section 6(a), the Company shall have no further
obligation to Executive or liability under this Agreement by way of compensation
or otherwise.

 

(b)                                 Death or Disability.  Executive’s employment
during the Term shall terminate upon the death of Executive or, in the Company’s
discretion, in the event of Executive’s disability, upon 30 days’ written notice
to Executive.  Executive shall be deemed disabled if an independent medical
doctor (selected by the Company’s health insurer and reasonably acceptable to
Executive or his legal representative) certifies that Executive, for 90
consecutive days or 120 non-consecutive days in any 12-month period, has been
unable to perform the essential functions of his job duties with or without
reasonable accommodation.

 

4

--------------------------------------------------------------------------------


 

Executive agrees to cooperate in submitting to a reasonable medical examination
for the purpose of certifying disability under this Section 6(b) if requested by
the Company.  If Executive’s employment is terminated for death, Executive (or
his legal heirs) shall be entitled to receive the Accrued Obligations, and
provided Executive (or his estate) timely executes and does not revoke the
Release, Executive shall be entitled to the Accelerated Vesting, to the extent
applicable.  If Executive’s employment is terminated for disability, Executive
shall be entitled to receive the Accrued Obligations.  If Executive’s employment
is terminated pursuant to this Section 6(b), then except as set forth in this
Section 6(b), the Company shall have no further obligation to Executive (or his
legal heirs) or liability under this Agreement by way of compensation or
otherwise.  If Executive’s employment is terminated due to his disability,
Executive shall continue to be fully bound by his Continuing Obligations.

 

(c)                                  Termination For Cause.  During the Term,
the Company may terminate Executive’s employment immediately for Cause upon
written notice.  If Executive’s employment is terminated pursuant to this
Section 6(c), Executive shall not be entitled to receive any severance, bonus or
other payments, except the Accrued Obligations, and the Company shall have no
further obligation to Executive or liability under this Agreement by way of
compensation or otherwise.  If Executive’s employment is terminated pursuant to
this Section 6(c), Executive shall continue to be fully bound by his Continuing
Obligations.

 

(d)                                 Resignation By Executive without Good
Reason.  Executive may resign his employment at any time during the Term without
Good Reason (defined in Section 6(h)(vii)) by providing the Company 30 days’
written notice.  If Executive resigns his employment without Good Reason,
Executive shall not be entitled to receive any severance, bonus or other
payments, except the Accrued Obligations, and the Company shall have no further
obligation to Executive or liability under this Agreement by way of compensation
or otherwise.  If Executive’s employment is terminated pursuant to this
Section 6(d), Executive shall continue to be fully bound by his Continuing
Obligations.

 

(e)                                  Resignation by Executive For Good Reason. 
Executive may resign his employment during the Term for Good Reason pursuant to
the terms and conditions set forth in Section 6(h)(vii).  If Executive resigns
his employment for Good Reason pursuant to this Section 6(e), the Company shall
pay or provide Executive the following:  (i) the Accrued Obligations; (ii) the
Severance Payment; (iii) the Supplemental Severance Payment; (iv) the Accrued
Bonus to the extent applicable; and (v) the Health Severance.  Notwithstanding
the preceding sentence, if Executive resigns his employment for Good Reason
within one year following, or three months preceding, a Change of Control, the
Company shall pay or provide Executive the following:  (u) the Accrued
Obligations; (v) the COC Severance Payment; (w) the COC Supplemental Severance
Payment; (x) the Accrued Bonus to the extent applicable; (y) the Health
Severance; and (z) the Accelerated Vesting, to the extent applicable.  For the
avoidance of doubt, any COC Severance Payment and COC Supplemental Severance
Payment payable pursuant to the preceding sentence shall be paid in lieu of any
Severance Payment and Supplemental Severance Payment to which Executive may
otherwise be entitled.  Executive will be entitled to receive the Severance
Payment, the Supplemental Severance Payment, the Accrued Bonus, the Health
Severance, the COC Severance Payment, the COC Supplemental Severance Payment,
and the Accelerated Vesting, as applicable, only if he executes, delivers and
does not revoke the Release within 60 days after his termination date and he
complies with his Continuing Obligations.  If Executive resigns his employment
for Good Reason pursuant to this Section 6(e), then except as set forth in this
Section 6(e), the Company shall have no further obligation to Executive or
liability under this Agreement by way of compensation or otherwise.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Non-Renewal of Term.  Executive’s
employment shall terminate upon the non-renewal of the Term as set forth in
Section 3.  If Executive’s employment terminates pursuant to this
Section 6(f) due to the Company providing Executive notice of non-renewal
pursuant to Section 3, then the Company shall pay or provide Executive the
following: (i) the Accrued Obligations; (ii) the Severance Payment; (iii) the
Supplemental Severance Payment; (iv) the Accrued Bonus to the extent applicable;
and (v) the Health Severance.  Notwithstanding the preceding sentence, if
Executive’s employment terminates pursuant to this Section 6(f) due to the
Company providing Executive notice of non-renewal pursuant to Section 3 within
one year following, or three months preceding, a Change of Control, the Company
shall pay or provide Executive the following: (u) the Accrued Obligations;
(v) the COC Severance Payment; (w) the COC Supplemental Severance Payment;
(x) the Accrued Bonus to the extent applicable; (y) the Health Severance; and
(z) the Accelerated Vesting, to the extent applicable.  For the avoidance of
doubt, any COC Severance Payment and COC Supplemental Severance Payment payable
pursuant to the preceding sentence shall be paid in lieu of any Severance
Payment and Supplemental Severance Payment to which Executive may otherwise be
entitled.  Executive will be entitled to receive the Severance Payment, the
Supplemental Severance Payment, the Accrued Bonus, the Health Severance, the COC
Severance Payment, the COC Supplemental Severance Payment, and the Accelerated
Vesting, as applicable, only if Executive signs, delivers and does not revoke
the Release within 60 days after his termination date and he complies with his
Continuing Obligations.  If Executive’s employment terminates pursuant to this
Section 6(f) due to Executive providing the Company notice of non-renewal
pursuant to Section 3, then Executive shall not be entitled to receive any
severance, bonus or other payments, except the Accrued Obligations, and the
Company shall have no further obligation to Executive or liability under this
Agreement by way of compensation or otherwise and Executive shall continue to be
fully bound by his Continuing Obligations.

 

(g)                                 Board Resignation.  Upon termination or
resignation of Executive’s employment for any reason, whether initiated by the
Company or Executive, or upon non-renewal of this Agreement, Executive shall be
deemed to have resigned, as of the date of such termination, from the Board, any
committees thereof, and any positions or offices he held with the Parent, and
any service he was providing to the Parent or any subsidiary or affiliate of the
Company shall terminate as of the date of such termination.

 

(h)                                 Certain Definitions.  For purposes of this
Agreement:

 

(i)                                     “Accrued Bonus” shall mean, if Executive
is terminated following the end of the fiscal year to which the bonus set forth
in Section 4(b) relates but prior to the bonus payment date for such fiscal
year, the bonus Executive would have been paid for the fiscal year to which the
bonus relates had Executive remain employed with the Company on the bonus
payment date, payable to Executive following the end of the fiscal year to which
the bonus relates but no later than 120 days following the end of such fiscal
year, provided that, Executive has executed and delivered the Release and the
Release is irrevocable as of such date.  For the avoidance of doubt, no Accrued
Bonus shall be paid if Executive is terminated prior to the end of the fiscal
year to which the bonus relates.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  “Accrued Obligations” shall mean:  (A) the
amount of any accrued but unpaid Base Salary, less applicable withholdings and
deductions, due and owing to Executive as of the date of termination; (B) any
accrued and unused PTO, less applicable withholdings and deductions, through the
date of termination; and (C) reimbursement of expenses incurred by Executive in
accordance with Section 5 of this Agreement and not previously reimbursed
through the date of termination.

 

(iii)                               “Cause” shall mean:

 

(A)                               Executive’s intentional refusal or intentional
failure to perform his duties and responsibilities under this Agreement or to
follow any reasonable instruction issued by the Company or the Board;

 

(B)                               Executive’s failure to comply in any material
respect with any written policies or procedures of the Company or the Board
(including, but not limited to, the Company’s anti-discrimination and harassment
policies and the Company’s drug and alcohol policy);

 

(C)                               Executive’s engagement in any act or omission
involving willful misfeasance or nonfeasance by Executive of his assigned
duties, which includes, without limitation, the intentional refusal by Executive
to follow the directions of the Board or any committee thereof or the
intentional refusal by Executive to perform his assigned duties in any material
respect;

 

(D)                               Executive’s engagement in any act of theft,
fraud, embezzlement, falsification of Company documents, misappropriation of
funds or other assets of the Company or in any misconduct which is materially
damaging to the goodwill, business or reputation of the Company;

 

(E)                                Executive’s conviction by a court of
competent jurisdiction of, or his pleading guilty or nolo contendere to, any
felony or crime involving moral turpitude that is damaging to the reputation of
the Company; or

 

(F)                                 Executive’s material breach of any of his
obligations contained in this Agreement, including Sections 7-10.

 

Prior to any termination pursuant to Section 6(h)(iii)(A), 6(h)(iii)(B) or
6(h)(iii)(F), the Company must give written notice to Executive within 60 days
of any event triggering the applicable subsection and Executive shall thereafter
have the right to remedy the condition, if such condition can be remedied,
within 30 days of the date Executive receives the written notice from the
Company.  If Executive does not remedy the condition within the 30-day cure
period to the reasonable satisfaction of the Board, then the Board may deliver a
notice of termination for Cause at any time within 30 days following the
expiration of such cure period, in which case termination will be effective upon
delivery of such notice.

 

7

--------------------------------------------------------------------------------


 

(iv)                              “Change of Control” shall mean any of the
following events:

 

(A)                               A merger, consolidation, reorganization or
arrangement involving the Parent other than a merger, consolidation,
reorganization or arrangement in which stockholders of the Parent immediately
prior to such merger, consolidation, reorganization or arrangement own, directly
or indirectly, securities possessing at least 50% of the total combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation, reorganization or arrangement in substantially the
same proportion as their ownership of such voting securities immediately prior
to such merger, consolidation, reorganization or arrangement;

 

(B)                               The acquisition, directly or indirectly, by
any person or related group of persons acting jointly or in concert (other than
the Parent or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Parent) of beneficial ownership of
securities possessing more than 50% of the total combined voting power of the
Parent’s outstanding securities pursuant to a tender offer made directly to the
Parent’s stockholders;

 

(C)                               The sale, transfer or other disposition of all
or substantially all of the assets of the Parent other than a sale, transfer or
other disposition to an affiliate of the Parent or to an entity in which
stockholders of the Parent immediately prior to such sale, transfer or other
disposition own, directly or indirectly, securities possessing at least 50% of
the total combined voting power of the outstanding voting securities of the
purchasing entity in substantially the same proportion as their ownership of
such voting securities immediately prior to sale, transfer or other disposition;
or

 

(D)                               A change in the composition of the Board of
Directors of the Parent over a period of 24 consecutive months or less such that
a majority of the board members ceases to be comprised of individuals who either
have been:

 

(1)                                 board members continuously since the
beginning of such period, or

 

(2)                                 appointed or nominated for election as board
members during such period by at least a majority of the board members described
in subsection (A) above who were still in office at the time the board approved
such appointment or nomination.

 

Notwithstanding the foregoing, in no event shall a Change of Control be deemed
to have occurred unless the transaction or event giving rise to the Change of
Control also constitutes a “change in control event” as defined under U.S.
Treasury Regulation Section 1.409A-3(i)(5).

 

(v)                                 “COC Severance Payment” shall mean
Executive’s Base Salary in effect on the termination date payable for a period
of 24 months from the termination date as salary continuation payments in
accordance with the Company’s normal payroll practices, the first installment of
which shall be made on the 60th day following the termination date (and will
include any COC Severance Payment installment that would have otherwise been

 

8

--------------------------------------------------------------------------------


 

paid during the period following the termination date through the date of the
first COC Severance Payment installment); provided that, Executive has executed
and delivered the Release and the Release is irrevocable as of such date.  The
COC Payment shall not be affected by Executive procuring other employment or
self-employment, and Executive shall be under no duty to mitigate.

 

(vi)                              “COC Supplemental Severance Payment” shall
mean an amount equivalent to 150% of Executive’s Base Salary on the date of
termination, less applicable deductions, payable to Executive on the 60th day
after the date of termination, provided that, Executive has executed and
delivered the Release and the Release is irrevocable as of such date.

 

(vii)                           “Good Reason” shall mean the occurrence of any
of the following events without Executive’s written consent:  (A) any diminution
in Executive’s Base Salary or Target Bonus Amount; (B) any material and
continuing diminution in Executive’s authority or responsibilities, such that
Executive no longer has the title of, or serves or functions as, the Chief
Executive Officer; (C) changing the geographic location at which Executive
provides services to the Company to a location more than 35 miles further from
Executive’s residence; (D) a material breach by the Company of its obligations
under this Agreement; or (E) requiring Executive to report to someone other than
the Board; provided however, that Executive’s resignation for Good Reason will
be effective only if Executive provides written notice to the Board of any event
constituting Good Reason within 60 days after Executive becomes aware of the
occurrence of any such event, and the Board does not cure said event within 30
days after receipt of the notice, and provided further, that Executive
terminates his employment within 90 days of the date of his written notice.

 

(viii)                        “Health Severance” shall mean, if Executive was
enrolled in the Company’s health plan immediately prior to the termination date
and timely elects coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), monthly payments to Executive equal to the
portion of the premium paid by the Company for coverage under such plan for
active senior executives of the Company immediately prior to the termination
date, until the earlier of (A) the date Executive’s COBRA coverage ends (e.g.,
if Executive becomes eligible for coverage under another employer’s insurance
plan) and (B) the date that is twelve (12) months after the termination date. 
The Company may, in its discretion, report such monthly payments as taxable
income to Executive in order to satisfy the requirements of Section 105(h) of
the Internal Revenue Code of 1986, as amended (the “Code”), or the
nondiscrimination rules of the Patient Protection and Affordable Care Act of
2010, as amended (“PPACA”), applicable to insured group health plans.  In the
event that the Company’s payment of Health Severance hereunder would violate the
nondiscrimination rules of the PPACA or result in the imposition of penalties
under PPACA, the parties agree to reform this provision, to the extent
practicable, to comply with PPACA while maintaining the intended economic
benefit to Executive.

 

(ix)                              “Severance Payment” shall mean Executive’s
Base Salary in effect on the termination date payable for a period of 12 months
from the termination date as salary continuation payments in accordance with the
Company’s normal payroll practices, the first installment of which shall be made
on the 60th day following the termination date (and will

 

9

--------------------------------------------------------------------------------


 

include any Severance Payment installment that would have otherwise been paid
during the period following the termination date thorough the date of the first
Severance Payment installment); provided that, Executive has executed and
delivered the Release and the Release is irrevocable as of such date.  The
Severance Payment shall not be affected by Executive procuring other employment
or self-employment, and Executive shall be under no duty to mitigate.

 

(x)                                 “Supplemental Severance Payment” shall mean
an amount equivalent to 75% of Executive’s Base Salary as of the date of
termination, less applicable deductions, payable to Executive on the 60th day
after the date of termination, provided that, Executive has executed and
delivered the Release and the Release is irrevocable as of such date.

 

7.                                      CONFIDENTIAL INFORMATION.

 

(a)                                 Company Information.  Executive recognizes
that the services to be performed by him hereunder are special, unique and
extraordinary in that, by reason of his employment hereunder, he will acquire
and have access to, and that he already has acquired and has had access to,
Confidential Information (defined in this Section 7(a)) concerning the
operations of the Company and the Parent, and their subsidiaries and affiliates,
the use or disclosure of which could cause the Company or the Parent substantial
loss and damages which could not be readily calculated and for which no remedy
at law would be adequate.  Executive agrees that at all times during the Term
and at all times thereafter, Executive will hold in strictest confidence and
safeguard, and will not destroy, use or disclose to any person or entity except
as absolutely necessary to perform his job duties hereunder, any confidential,
proprietary or trade secret information of or belonging to the Company, the
Parent, subsidiaries or affiliates.  “Confidential Information” of the Company
and the Parent shall include, but is not limited to:  (i) confidential and
proprietary matters relating to actual or prospective customers and the sales
operations of the Company or the Parent, or any subsidiary or affiliate thereof,
including, but not limited to, sales methods; pricing information; merchandising
and marketing plans and strategies; proprietary information relating to
services, products, processes and know-how; descriptions and information
concerning prospective and actual customers, suppliers or vendors; lists of
actual or potential customers, suppliers or vendors and any information about or
provided by such customer, supplier or vendor; and product specifications;
(ii) confidential and proprietary matters relating to the business and
operations of the Company or the Parent, or any subsidiary or affiliate thereof,
including, but not limited to, financial data and plans; budgets and financial
statements; business plans and strategies; research and development plans;
product or service plans; training materials developed by the Company or the
Parent, or any subsidiary or affiliate thereof; techniques and materials;
methods of distribution; assets and liabilities; past, present or proposed
business operations, mergers or acquisitions or projects; business opportunities
for new or developing business; recruiting methodology; and personnel
information concerning Company employees other than Executive;
(iii) confidential and proprietary data, information and materials related to
the Company or the Parent, or any subsidiary or affiliate thereof, including,
but not limited to, products; services; concepts; ideas; proposals; Inventions
(defined in Section 10(a)); formulas; know-how; technology; improvements;
discoveries; developments; modifications; processes; data; techniques; software
programs; and proposed trademarks and trade names; and (iv) any trade secret of
the Company or the Parent, or any subsidiary or affiliate thereof.  Executive
understands and agrees that the

 

10

--------------------------------------------------------------------------------


 

rights and obligations set forth in this Section 7(a) are perpetual and shall
extend beyond Executive’s employment.  Notwithstanding the foregoing, the
restrictions of this Agreement on the use and disclosure of Confidential
Information shall not apply (w) to information that becomes publicly known
through no fault of Executive subsequent to the time of the Company’s
communication thereof to Executive; (x) if the information is rightfully
obtained by Executive from a third party authorized to make such disclosure
without restriction; (y) if the information is identified by the Board in
writing as no longer proprietary or confidential; or (z) if the information is
required in response to a legal summons, subpoena or other lawful court order,
provided that, Executive shall promptly notify the Company in writing of any
such legal requirement and assist the Company or its designee in seeking a
protective order or in objecting to such request, provided further, that any
such assistance will be at the sole cost and expense of the Company.  If
Executive produces any Confidential Information pursuant to clause (z),
Executive shall disclose only that portion of the Confidential Information that
he is legally compelled to disclose and provide a copy of same to the Company.

 

(b)                                 Former Employer Information.  Executive
agrees that he will not improperly use or disclose any confidential, proprietary
or trade secret information of or belonging to any former employer, person or
entity, and that he will not bring onto the premises of the Company or use on
behalf of the Company, the Parent, or any subsidiary or affiliate thereof, any
unpublished document or confidential or proprietary information belonging to any
such former employer, person or entity unless consented to in writing by such
person or entity.

 

(c)                                  Third Party Information.  Executive
recognizes that the Company has received and in the future will receive
confidential and/or proprietary information from third parties, including the
Company’s customers, vendors or suppliers, subject to a duty on the Company’s
part to maintain the confidentiality of and safeguard such information, and to
use such information only for certain limited purposes.  Executive agrees to
hold all such confidential and proprietary information in the strictest
confidence and not to disclose it to any person or entity, destroy it, or use it
except as necessary in carrying out his duties for the Company and consistent
with the Company’s agreement with such third party.

 

(d)                                 Exclusive Property.  Executive agrees that
the Confidential Information belongs exclusively to the Company, the Parent or
any subsidiary or affiliate thereof.  Executive agrees that, at the time of
Executive’s separation from the Company for any reason, whether initiated by
Executive or the Company, he will return to the Company all Confidential
Information and any other property, equipment, materials or information
belonging to the Company, and he will not keep in his possession, recreate,
duplicate, destroy, or deliver to any person or entity, any Confidential
Information.

 

8.                                      NON-SOLICITATION.  During the Term and
for a period of 12 months immediately following Executive’s separation from the
Company, however caused, Executive shall not, directly or indirectly, either for
or on behalf of himself or any other person or entity, solicit or induce or
attempt to solicit or induce any employee, consultant, independent contractor,
agent or representative of the Company, the Parent or any subsidiary or
affiliate thereof, to discontinue employment or engagement with the Company or
the Parent, or any subsidiary or affiliate thereof; or otherwise interfere or
attempt to interfere with the relationships between the Company, the Parent, or
any subsidiary or affiliate thereof, and their employees, consultants,
independent contractors, agents or representatives.

 

11

--------------------------------------------------------------------------------


 

9.                                      NON-DISPARAGEMENT.  During the Term and
thereafter, Executive shall not make to any person or entity, including but not
limited to competitors, customers or vendors of the Company or the Parent, or
any subsidiary or affiliate thereof, any statement that disparages the Company,
the Parent, or any subsidiary or affiliate thereof, or which reflects negatively
upon the Company, the Parent, or any subsidiary or affiliate thereof, including
but not limited to disparaging statements regarding the Company’s financial
condition, the board of directors or the officers or employees of the Company,
the Parent, or any subsidiary or affiliate thereof.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive from making
truthful statements required by applicable law, regulation or legal process, or
in connection with any action, suit or other proceeding to enforce his rights
under this Agreement.

 

10.                               INVENTIONS.

 

(a)                                 Assignment.  Executive agrees that all
Inventions are the sole and the exclusive property of the Company.  Executive
agrees to assign and hereby irrevocably assigns to the Company, without further
consideration, all right, title, and interest that he may presently have or
acquire (throughout the United States and in all foreign countries), free and
clear of all liens and encumbrances, in and to each Invention, which Invention
shall be the sole property of the Company, whether or not patentable. 
“Invention” as used herein shall mean all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, moral rights (including but
not limited to rights to attribution or integrity) and all improvements, rights,
and claims related to the foregoing that are conceived, created, developed, or
reduced to practice by Executive alone or with others during the course of
employment with the Company. In addition, to the extent not assigned, Executive
hereby irrevocably waives any moral rights (including rights of attribution and
integrity) that he may have with respect to the Inventions.  Executive
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) during the Term which are protectable by copyright are
“Works Made For Hire” Agreement as defined in the United States Copyright Act
(17 USCA, § 101) and are included in the definition of Inventions.

 

(b)                                 Prior Inventions.  Executive has attached
hereto on Exhibit A, a list describing all Inventions made or developed by
Executive prior to the date of this Agreement which relate to the Company’s
business or proposed business, products, services or research and development,
and which are not assigned to the Company hereunder (collectively referred to as
“Prior Inventions”).  If no such list is attached, Executive represents that no
such Prior Inventions exist or that any such Prior Invention has already been
assigned to the Company by Executive pursuant to the Former Agreement or
otherwise.  If, during the course of employment with the Company, Executive
incorporates into a Company product, process or machine a Prior Invention owned
by Executive, or in which Executive has an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, reproduce, modify, adapt, distribute,
display, perform, use, import, offer to sell and sell such Prior Invention as
part of or in connection with such product, process or machine.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Patent and Copyright Registrations. 
Executive agrees to assist the Company, or its designee, at the Company’s
expense, in securing the Company’s rights in and to the Inventions and any
copyrights, patents, trademarks, service marks, mask work rights or other
intellectual property rights relating thereto in any and all countries.  Such
assistance shall include the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, trademarks, service marks, mask work rights or other
intellectual property rights relating thereto.  Executive further agrees that
his obligation to execute or cause to be executed, when it is in his power to do
so, any such instrument or papers shall continue after the termination of his
employment, however caused.  If the Company is unable, for any reason, to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign intellectual property rights including patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as provided herein, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and on Executive’s behalf to execute and
file any such applications, and to do all other lawfully permitted acts to
further the prosecution and issuance of such intellectual property rights,
including letters patent or copyright registrations thereon, with the same legal
force and effect as if executed by Executive.  Executive hereby irrevocably
assigns to the Company any and all claims of any nature that Executive now or
hereafter has for past, present or future infringement of all proprietary or
intellectual property rights assigned to the Company.

 

(d)                                 Records.  Executive agrees to maintain
adequate and current written records on the development of all Inventions and to
disclose promptly to the Company all Inventions and relevant records, which
records will remain the sole property of the Company.  The records will be in
the form of notes, sketches, drawings, and any other format that may be
specified by the Company.  Executive further agrees that all information and
records pertaining to any idea, process, trademark, service mark, invention,
discovery, improvement, technology, computer program, original work of
authorship, design formula, discovery, patent, or copyright that Executive does
not believe to be an Invention, but is conceived, developed, or reduced to
practice by Executive (alone or with others) during the course of his employment
with the Company shall be promptly disclosed to the Company (such disclosure to
be received in confidence).

 

(e)                                  Exclusions.  Executive understands and
acknowledges that he has been advised, pursuant to Section 2872 of the
California Labor Code, that the provisions of this Agreement requiring the
assignment of inventions do not apply to any invention that qualifies fully
under Section 2870 of the California Labor Code, which provides:

 

“(a)                           Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

 

13

--------------------------------------------------------------------------------


 

(1)                                 Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                 Result from any work performed by the
employee for the employer.”

 

11.                               ENFORCEMENT/REMEDIES.

 

(a)                                 Arbitration.  In consideration of the
Company continuing to employ Executive, and the new consideration provided under
this Agreement, Executive and the Company agree that all claims arising out of
or relating to his employment, including the enforceability of this arbitration
agreement or claims arising under this Agreement or in connection with
Executive’s termination, shall be resolved by binding arbitration.  This
Agreement expressly does not prohibit either party from filing an application
for a provisional remedy or equitable relief to prevent actual or threatened
irreparable harm in accordance with California law, including for breach or
threatened breach of Sections 7 through 10 of this Agreement.  The dispute will
be arbitrated in accordance with the rules of the American Arbitration
Association (“AAA”) under its existing Employment Arbitration Rules which may be
found at https://www.adr.org/aaa/ShowProperty?nodeId=/UCM/ADRSTG_004362. 
Executive acknowledges that he has been provided a copy of the AAA
rules contemporaneously herewith.  The Company shall pay the arbitration
administrative costs and the arbitrator’s fees in accordance with California law
and the AAA rules.  Each party in the arbitration shall bear his/its own
attorneys’ fees and legal costs. However, the arbitrator may award reasonable
attorneys’ fees and/or legal costs to the prevailing party consistent with
applicable law.  The decision of the arbitrator conducting such arbitration
proceeding shall be in writing, shall set forth the basis therefor and such
decision or award shall be final and binding upon the parties hereto. The
parties agree to file any demand for arbitration within the time limit
established by the applicable statute of limitations for the asserted claims. 
Failure to demand arbitration within the prescribed time period shall result in
waiver of said claims.  The parties agree that the arbitration will be held in
Orange County, California.  EXECUTIVE UNDERSTANDS AND AGREES THAT HE IS WAIVING
HIS RIGHTS TO BRING SUCH CLAIMS TO COURT, INCLUDING THE RIGHT TO A JURY TRIAL.

 

(b)                                 Rights Cumulative.  Each party recognizes
that nothing in this Agreement is intended to limit any remedy available to
it/him under state and federal laws in the event of actual or threatened
irreparable harm.  The rights and remedies provided herein are cumulative, and
the exercise of any right or remedy, whether pursuant hereto, to any other
agreement, or to law, shall not preclude or waive the right to exercise any or
all other rights and remedies.

 

14

--------------------------------------------------------------------------------


 

12.                               GENERAL.

 

(a)                                 Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any part, clause, or condition
of this Agreement is held to be partially or wholly invalid, unenforceable, or
inoperative for any reason whatsoever, such invalid provision shall not affect
any other provision or portion hereof, which shall continue to be effective as
though such invalid, unenforceable or inoperative part, clause or condition had
not been made.

 

(b)                                 Representations and Warranties.  Executive
represents and warrants that: (i) his employment with the Company does not and
will not breach any agreements with or duties to any third party; (ii) he has no
obligations or commitments inconsistent with the terms of this Agreement; and
(iii) he will not enter into any agreement or engage in any activity which would
conflict with this Agreement or which would otherwise materially interfere with
his duties hereunder and/or the best interests of the Company, the Parent, or
any subsidiary or affiliate thereof.

 

(c)                                  Survival of Obligations.  Termination of
Executive’s employment, however caused, or non-renewal of this Agreement shall
not affect Executive’s Continuing Obligations.  Executive agrees that after
leaving the employ of the Company for any reason, whether initiated by Executive
or the Company, the Company may notify Executive’s new employer about his
Continuing Obligations.

 

(d)                                 Cooperation.  Following Executive’s
termination of employment and subject to the Company reimbursing Executive for
any reasonable out-of-pocket expenses, Executive agrees to cooperate in good
faith with the Company in connection with any defense, prosecution or
investigation by the Company including regarding any internal investigation,
actual or potential litigation, administrative or regulatory proceeding, or
other such like proceeding, in which the Company may be involved as a party or
non-party from time to time, including without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, Executive appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, and Executive
providing the Company all pertinent information and documents, at reasonable
times and pursuant to reasonable schedules.

 

(e)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or if mailed by overnight courier with
receipt signature or sent by facsimile (with “answerback” confirmation of
transmission), to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified to the
other party hereto in accordance with this Section 12(e):

 

If to the Company:

 

Boot Barn, Inc.

15776 Laguna Canyon Road

Irvine, CA 92618

Fax:  (949) 453-4401

Attention: Chairman of the Board

 

15

--------------------------------------------------------------------------------


 

With a copy to (which copy shall not constitute notice):

 

Morgan, Lewis & Bockius LLP

355 South Grand Avenue

Suite 4400

Los Angeles, CA  90071

Fax:  213.680.6499

Attention Cynthia Dunnett, Esq.

 

If to Executive:

 

James G. Conroy

To last address on file with the Company

 

With a copy to (which copy shall not constitute notice):

 

Gunster, Yoakley & Stewart, P.A.
777 S. Flagler Drive, Suite 500 E
West Palm Beach, FL  33401
Fax:  561.671.2438
Attention:  Thomas A. Hickey, Esq.

 

Any such notice shall be deemed effective:  (i) if delivered personally, when
received; (ii) if sent by overnight courier, when receipted for; or (iii) if
sent by facsimile during normal business hours on any business day, pending
generation of a transmission report by the machine from which the facsimile was
sent indicating the date and time that the facsimile was sent and “answerback”
confirmation of transmission.

 

(f)                                   Waivers/Construction.  Unless otherwise
set forth in this Agreement, no delay or omission by either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(g)                                 Withholding.  All compensation (including
bonuses and severance, if applicable) payable by the Company to Executive
hereunder shall be reduced prior to the delivery of such payment to Executive by
an amount sufficient to satisfy any applicable federal, state, local or other
tax withholding requirements, and in accordance with the Company’s normal
payroll practices.

 

(h)                                 Successors and Assigns; Assignment. 
Executive shall not assign this Agreement and any attempt by him to do so will
be deemed null and void; provided that, Executive’s rights to payments hereunder
shall, upon his death or incapacity, inure to the benefit

 

16

--------------------------------------------------------------------------------


 

of his personal or legal representatives, executors, administrators, heirs,
devisees and legatees.  This Agreement will be binding upon and inure to the
benefit of the Company, its successors and assigns.  This Agreement may be
assigned by the Company to the Parent or any subsidiary or affiliate thereof, or
to a person or entity which is a successor in interest to substantially all of
the business operations or assets of the Company.

 

(i)                                    Entire Agreement; No Oral Modification. 
This Agreement contains the entire understanding of the parties with respect to
the terms and conditions of Executive’s employment with the Company, and
supersedes any and all prior and contemporaneous agreements, negotiations and
understandings relating to Executive’s employment with the Company.  For the
avoidance of doubt, the Former Agreement is terminated and of no further force
or effect as of the Effective Date of this Agreement.  This Agreement cannot be
amended or modified except pursuant to a written instrument signed by Executive
and the Chairman of the Board of Directors.

 

(j)                                    Governing Law.  This Agreement and the
performance hereof shall be construed and governed in accordance with the laws
of the State of California without giving effect to its conflicts or choice of
law principles.  The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and not
strict construction shall be applied against any party.

 

(k)                                 Executive Acknowledgment/No Inducements. 
Executive acknowledges that he has had the opportunity to consult with legal
counsel and/or a tax advisor of his own choosing in regard to this Agreement,
and that he has read and understands this Agreement.  Executive has entered into
this Agreement with the Company knowingly and voluntarily, based on his own
judgment and not on any representations, inducements or promises other than
those contained in this Agreement.

 

(l)                                    Section Headings.  The section and
subsection heading of this Agreement are included for purposes of convenience
only, and shall not affect the construction or interpretation of any of its
provisions.

 

(m)                             Counterparts.  This Agreement may be executed by
facsimile or pdf signature and in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

13.                               409A.

 

(a)                                 Compliance.  It is intended that
compensation paid or delivered to Executive pursuant to this Agreement is either
paid in compliance with, or is exempt from, Section 409A of the Code and the
regulations promulgated thereunder (together, “Section 409A”), and this
Agreement shall be interpreted and administered accordingly.  However, the
Company does not warrant to Executive that all amounts paid or delivered to him
will be exempt from, or paid in compliance with, Section 409A.  Executive
understands and agrees that he bears the entire risk of any adverse federal,
state or local tax consequences and penalty taxes which may result from payment
on a basis contrary to the provisions of Section 409A or comparable provisions
of any applicable state or local income tax laws.  Executive acknowledges that
he has been advised to seek the advice of a tax advisor with respect to the tax
consequences of all payments pursuant to this Agreement, including any adverse
tax consequence under Section 409A and applicable state tax law.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Amounts Payable On Account of Termination;
Specified Employee.  If and to the extent necessary to comply with Section 409A,
for the purposes of determining when amounts otherwise payable on account of
Executive’s termination of employment under this Agreement will be paid,
“terminate,” “terminated” or “termination,” or words of similar import relating
to Executive’s employment with the Company, as used in this Agreement, shall be
construed as the date that Executive first incurs a “separation from service”
(“Separation from Service”) within the meaning of Section 409A from the
Company.  Deferred compensation subject to Section 409A that is payable under
this Agreement upon Executive’s termination of employment shall be payable only
upon Executive’s Separation from Service, from the Company.  Notwithstanding the
foregoing, in the event Executive is a “specified employee,” as defined in
Section 409A, of the Company as of the date of his Separation from Service, any
amounts payable hereunder upon such Separation from Service that constitute
deferred compensation subject to Section 409A and that would otherwise be
payable within the six month period following his Separation from Service shall
be withheld by the Company and paid to Executive without interest on the date
that is six months and one day from the date of Executive’s Separation from
Service.

 

(c)                                  Taxable Reimbursements.  Notwithstanding
the foregoing, any taxable reimbursement of business or other expenses provided
for under this Agreement shall be subject to the following conditions: (i) the
expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

(d)                                 Interpretative Rules.  In applying
Section 409A to amounts paid pursuant to this Agreement, any right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

14.                               280G.

 

(a)                                 Limitation on Payments by the Company.  In
the event that (i) any amount or benefit to be paid or distributed to, or on
behalf of, Executive pursuant to this Agreement, taken together with any amounts
or benefits otherwise paid or distributed to, or on behalf of, Executive by the
Company, its affiliates and their successors, including any acquiror of the
Company or its affiliates (or any person or entity required to be aggregated
with the Company or its affiliates for purposes of Section 280G of the Code
(“Section 280G”) under any other plan, agreement, or arrangement (collectively,
the “Covered Payments”), would be an “excess parachute payment” as defined in
Section 280G, (ii) would thereby subject Executive to the tax (the “Excise Tax”)
imposed under Section 4999 of the Code (or any similar tax that may hereafter be
imposed), and (iii) Executive would receive a greater net after tax benefit by
limiting the amount of such Covered Payments, then the Company shall reduce the
aggregate value of all Covered Payments to an amount equal to 2.99 times
Executive’s average annual compensation calculated in accordance with
Section 280G (such reduced payments, the “Payment Cap”).

 

18

--------------------------------------------------------------------------------


 

(b)                                 Calculation of Benefits.  Immediately
following delivery of any notice of termination of employment following a Change
of Control, the Company shall notify Executive of the aggregate present value of
all “parachute payments” (within the meaning of Section 280G) to which Executive
would be entitled under this Agreement and any other plan, program or
arrangement as of the projected date of termination, together with the projected
maximum payments, determined as of such projected date of termination, that
could be paid without Executive exceeding the Payment Cap.

 

(c)                                  Application of Section 280G.  For purposes
of determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax, (i) such Covered Payments will be treated
as “parachute payments” within the meaning of Section 280G, and all “parachute
payments” in excess of the “base amount” (as defined under Section 280G(b)(3) of
the Code) shall be treated as subject to the Excise Tax, unless, and except to
the extent that, in the good faith judgment of an independent certified public
accountant other than the Company’s normal independent certified public
accountants or tax counsel selected by such accountants (the “Accountants”),
relying on the best authority available at the time of such determination
(including, but not limited to, any proposed Treasury regulations upon which
taxpayers may rely), the Company has a reasonable basis to conclude that such
Covered Payments (in whole or in part) either do not constitute “parachute
payments” or represent reasonable compensation for personal services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the “base amount,” or such “parachute payments” are otherwise not subject to
such Excise Tax, and (ii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Accountants in accordance with the
principles of Section 280G.

 

(d)                                 Adjustments in Respect of the Payment Cap.

 

(i)                                     If Executive receives reduced payments
and benefits under this Section 14 (or this Section 14 is determined not to be
applicable to Executive because the Accountants conclude that Executive is not
subject to any Excise Tax) and it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding (a “Final
Determination”) that, notwithstanding the good faith of the parties in applying
the terms of this Section 14, the aggregate “parachute payments” within the
meaning of Section 280G paid to Executive are in an amount that would result in
Executive being subject to an Excise Tax and, taking into account the amount of
such aggregate parachute payments specified in such Final Determination, the
Payment Cap should have been applied under the provisions of this Section 14,
then the amount equal to the excess parachute payments made to Executive shall
be deemed for all purposes to be a loan to Executive made on the date of receipt
of such excess payments, which Executive shall have an obligation to repay to
the entity making such payment on demand, together with interest on such amount
at the applicable Federal rate (as defined in Section 1274(d) of the Code) from
the date of the payment hereunder to the date of repayment by Executive.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  If Executive receives reduced payments and
benefits under this Section 14 and it is established pursuant to a Final
Determination that, notwithstanding the good faith of the parties in applying
the terms of this Section 14, the aggregate “parachute payments” within the
meaning of Section 280G paid to Executive are in an amount that would result in
Executive being subject to an Excise Tax and, taking into account the amount of
such aggregate parachute payments, the Payment Cap should not have been applied
under this Section 14, then the Company shall pay Executive within 30 days
following such Final Determination an amount equal to the excess of (x) the
amount of aggregate “parachute payments” that would have been payable to
Executive without regard to this Section 14 over (y) the reduced amount actually
paid to Executive in accordance with this Section 14, together with interest on
such excess amount at the applicable Federal rate (as defined in
Section 1274(d) of the Code) from the date payment would have been made to
Executive of such excess amount (or any portion thereof) but for the application
of this Section 14 to the date of actual payments.

 

(iii)                               If Executive receives reduced payments and
benefits by reason of this Section 14 and it is established pursuant to a Final
Determination that Executive could have received a greater amount without
exceeding the Payment Cap, then the Company or the appropriate subsidiary shall
promptly thereafter pay Executive within 30 days of the date of the Final
Determination the aggregate additional amount which could have been paid without
exceeding the Payment Cap, together with interest on such amount at the
applicable Federal rate (as defined in Section 1274(d) of the Code) from the
original payment due date to the date of actual payment.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Amended and Restated Employment Agreement to be duly executed
as of the date and year written below.

 

 

 

BOOT BARN, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Dated:

April 7, 2015

 

By:

/s/ Brad Brutocao

 

 

 

Name: Brad Brutocao

 

 

 

Title: Director

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Dated:

April 7, 2015

 

/s/ James G. Conroy

 

 

 

 

James G. Conroy

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PRIOR INVENTIONS

 

--------------------------------------------------------------------------------